3. Area of Freedom, Security and Justice (AFSJ) 2007 (vote)
- Before the vote on Amendment 1
(DE) Mr President, on behalf of the PPE-DE Group, may I move an oral amendment for the reformulation of Amendment 1. Before doing so, let me say that the report from Mr Deprez and the entire committee is excellent, and the PPE-DE Group would like to vote in favour of it. We do, however, have one key point, which is the question of voting rights for migrants in the European Union, not because we reject enfranchisement in general but because we take the view that subsidiarity should apply to such decisions. Electoral law is not a European matter.
For this reason, we would like to build a bridge to the amendment by proposing that it be reworded. We ask our fellow Members in the other groups to support the new wording so that we can all approve this good report.
The new wording reads as follows:
'a proposal concerning the integration of long-term residents into the political life at European and local level; a step forward which could help the social, cultural and political integration of these long-term residents;'.
(DE) I ask for your support.
I see there are objections.
(The oral amendment was not adopted)